METHODS AND SYSTEMS FOR
OPERATING A GAS TURBINE ENGINE



REASONS FOR ALLOWANCE

In response to the Applicant amendments to the claims and corresponding arguments dated Dec. 20, 2021, claims 1 - 20 have been allowed.

Independent claim 1 has been found to be allowable over the prior art because the prior art fails to teach or suggest a method for operating a gas turbine engine, comprising:
monitoring by a health evaluation device which is coupled to a communication link established between a controller, associated with the gas turbine engine, and a second instrument which provides the controller with an operation parameter indicative of an operating condition of the gas turbine engine,
wherein the health evaluation device injects a signal into the communication link when the health parameter reaches a predetermined threshold to elicit a health response from the controller associated with the predetermined value.

Claims 2 - 9 have been found to be allowable due to, at least, the claims’ dependency on claim 1.

Independent claim 10 has been found to be allowable over the prior art because the prior art fails to teach or suggest a system for operating a gas turbine engine, comprising:
a communication link coupling a second instrument to a controller associated with the gas turbine engine to provide the operation parameter to the controller; and
a health evaluation device communicatively coupled to the communication link to inject a signal into the communication link to the controller in response to detecting that a health parameter has reached a predetermined threshold in order to produce a predetermined value for the operation parameter to elicit a health response from the controller associated with the predetermined value.

Claims 11 - 18 have been found to be allowable due to, at least, the claims’ dependency on claim 10.

Independent claim 19 has been found to be allowable over the prior art because the prior art fails to teach or suggest a health evaluation device for a gas turbine engine, comprising:
an output connected to a communication link established between a controller, associated with the engine, and a second instrument which provides the controller with an operation parameter indicative of an operating condition of the engine; and
a processing circuit configured for when the health parameter reaches the predetermined threshold, injecting via the output, a signal into the communication link established between the controller and the second instrument to produce a predetermined value for the operation parameter to elicit a health response from the controller associated with the predetermined value.

Claim 20 has been found to be allowable due to, at least, the claim’s dependency on claim 19.

The Examiner notes that the Applicant’s arguments have been taken into account during the Examiner’s consideration of the Applicant’s amendment and that the claims have been interpreted in view of the Applicant’s arguments.


CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this Office Action.


CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.










/Eric S. McCall/Primary Examiner
Art Unit 2856